Name: Commission Regulation (EC) No 997/97 of 3 June 1997 amending Regulations (EC) No 1431/94, (EC) No 1474/95 and (EC) No 1251/96 laying down detailed rules for the application of certain tariff quotas for eggs and poultrymeat and prolonging the term of validity of certain licences in those sectors
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|31997R0997Commission Regulation (EC) No 997/97 of 3 June 1997 amending Regulations (EC) No 1431/94, (EC) No 1474/95 and (EC) No 1251/96 laying down detailed rules for the application of certain tariff quotas for eggs and poultrymeat and prolonging the term of validity of certain licences in those sectors Official Journal L 144 , 04/06/1997 P. 0011 - 0012COMMISSION REGULATION (EC) No 997/97 of 3 June 1997 amending Regulations (EC) No 1431/94, (EC) No 1474/95 and (EC) No 1251/96 laying down detailed rules for the application of certain tariff quotas for eggs and poultrymeat and prolonging the term of validity of certain licences in those sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), and in particular Articles 3 (2), 6 (1) and 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and in particular Article 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regulation (EC) No 2916/95, and in particular Articles 2 (1), 4 (1) and 10 thereof,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (6), as amended by Commission Regulation (EC) No 2198/95 (7), and in particular Article 7 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT Article XXIV.6 negotiations (8),Whereas tariff quotas were granted for certain products in the eggs and poultrymeat sectors pursuant to Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation No 774/94 (9) opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products, as last amended by Regulation (EC) No 958/96 (10), pursuant to Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector (11), as last amended by Regulation (EC) No 1219/96 (12) and pursuant to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector (13); whereas, in order to facilitate trade between the European Community and third countries, it must be possible to import eggs and poultrymeat without an obligation to import from the country of origin, which must nevertheless be mentioned for statistical reasons in section 8 of the import licence;Whereas, these provisions should apply to import licences whose term of validity has not yet expired and which have not been used or have only been used in part;Whereas, in order to allow operators to make use of the new provisions laid down in this Regulation before the date of expiry of licences, the validity of certain licences should be prolonged;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 3 (c) of Regulation (EC) No 1431/94 is hereby replaced by the following:'(c) section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated except for groups 3 and 5`.Article 2 Article 4 (c) of Regulation (EC) No 1474/95 is hereby replaced by the following:'(c) section 8 of licence applications and licences shall show the country of origin`.Article 3 Article 4 (c) of Regulation (EC) No 1251/96 is hereby replaced by the following:'(c) section 8 of licence applications and licences shall show the country of origin`.Article 4 1. The validity of licences issued during the first quarter 1997 pursuant to Regulation (EC) No 1431/94 for groups 3 and 5 is prolonged until 31 July 1997.2. The validity of licences issued during the first and second quarters 1997 pursuant to Regulation (EC) No 1251/96 is prolonged until 31 July 1997.3. The validity of licences issued during the first quarter 1997 pursuant to Regulation (EC) No 1474/95 is prolonged until 31 July 1997.Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply to licences whose term of validity has not yet expired and which have not been used or have been used only in part.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 49.(2) OJ No L 189, 30. 7. 1996, p. 99.(3) OJ No L 282, 1. 11. 1975, p. 77.(4) OJ No L 305, 19. 12. 1995, p. 49.(5) OJ No L 282, 1. 11. 1975, p. 104.(6) OJ No L 91, 8. 4. 1994, p. 1.(7) OJ No L 221, 19. 9. 1995, p. 3.(8) OJ No L 146, 20. 6. 1996, p. 1.(9) OJ No L 156, 23. 6. 1994, p. 9.(10) OJ No L 130, 31. 5. 1996, p. 6.(11) OJ No L 145, 29. 6. 1995, p. 47.(12) OJ No L 161, 29. 6. 1996, p. 55.(13) OJ No L 161, 29. 6. 1996, p. 136.